DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Objections
Claim 56 is objected to because of the following informalities: Claim 56 is indicated as being dependent on cancelled claim 54. Appropriate correction is required. For the purposes of this office action, claim 56 is considered to be dependent on independent claim 53.

Response to Arguments
Applicant's arguments filed October 5, 2021 have been fully considered but they are not persuasive.

With regard to claim 53, Applicant submits that the cited prior art does not teach the amended claim. Remarks, pp. 5-6.
Claim 53 is rejected over a combination of Noll et al. (US 2008/0060002), Aoki et al. (US 2010/0106851), and Hawkins et al. (US 20040172650).
As presented in the claim rejections under 35 USC § 103, Noll teaches first operating a user equipment device to access, from a first remote network platform separate from said user equipment device, multicast programming content, said multicast programming content being delivered via a first delivery network in one of a 
Aoki provides a teaching for receiving, via a second delivery network different than a first delivery network in a unicast transmission from a second remote network platform, separate from user equipment device and from the first remote network platform, a unicast asset ([0010], “The multicast delivering device and the unicast delivering device may be disposed in respective different server apparatuses or the same server apparatus.” [0027], “In another aspect of the first content delivery system of the present invention, the multicast delivering device and the unicast delivering device are disposed in respective different server apparatuses.” [0096], “In FIG. 1, the content delivery system 1 is provided with a multicast server 20, a unicast server 30, a menu server 40, a router 50, and a client 60.” [0099], “The unicast server 30 typically generates and delivers a unicast stream of the relevant content data in accordance with a delivery request from the client 60.”).
In view of Aoki’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Noll to include receiving, via a second delivery network different than said first delivery network in the unicast transmission from a second remote network platform, separate from said user equipment device and from said first remote network platform, the unicast asset. By utilizing separate network platforms, the modification would serve to distribute 

Applicant submits that Noll and Aoki does not teach “wherein said unicast asset is received and stored by said user equipment device at a second time prior to said first time,” as recited in claim 53. Remarks, pp. 5-6.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim 53 is rejected over a combination of Noll et al. (US 2008/0060002), Aoki et al. (US 2010/0106851), and Hawkins et al. (US 20040172650).
As presented in the claim rejections under 35 USC § 103, Hawkins teaches receiving and storing a unicast asset by a user equipment device at a second time prior to an asset delivery opportunity at a first time ([0020], “targeted content will be multicast or unicast to selected viewing units for storage and/or display.” [0032], “A targeted content server 104 is used to store targeted content. This content is typically advertisements and can be directly downloaded from targeted content server 104 to the viewing unit 107 over delivery network 110.” [0082], “In the preferred, client-based embodiment, displaying stored ads is based on the detection of triggers in the television or other display signals received by viewing unit 107.” That is, ads are received and stored prior to detection of triggers to cause display of the stored ads.).


Applicant submits that Hawkins does not teach that the programming and asset are delivered via different networks. Remarks, pp. 5-6.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim 53 is rejected over a combination of Noll et al. (US 2008/0060002), Aoki et al. (US 2010/0106851), and Hawkins et al. (US 20040172650).
As presented in the claim rejections under 35 USC § 103, Noll teaches first operating a user equipment device to access, from a first remote network platform separate from said user equipment device, multicast programming content, said multicast programming content being delivered via a first delivery network in one of a broadcast and a data multicast transmission mode ([0029], “Turning now to FIG. 1 as 
Aoki provides a teaching for receiving, via a second delivery network different than a first delivery network in a unicast transmission from a second remote network platform, separate from user equipment device and from the first remote network platform, a unicast asset ([0010], “The multicast delivering device and the unicast delivering device may be disposed in respective different server apparatuses or the same server apparatus.” [0027], “In another aspect of the first content delivery system of the present invention, the multicast delivering device and the unicast delivering device are disposed in respective different server apparatuses.” [0096], “In FIG. 1, the content delivery system 1 is provided with a multicast server 20, a unicast server 30, a menu server 40, a router 50, and a client 60.” [0099], “The unicast server 30 typically generates and delivers a unicast stream of the relevant content data in accordance with a delivery request from the client 60.”).
In view of Aoki’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Noll to include receiving, via a second delivery network different than said first delivery network in the unicast transmission from a second remote network platform, separate from said user equipment device and from said first remote network platform, the unicast asset. By utilizing separate network platforms, the modification would serve to distribute 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 53, 56-58, and 61-62 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over a combination of Noll et al. (US 2008/0060002), Aoki et al. (US 2010/0106851), and Hawkins et al. (US 20040172650).

Regarding claim 53, Noll teaches a method for use in providing programming with targeted assets therein to user equipment devices in a content distribution system, comprising the steps of:
first operating a user equipment device to access, from a first remote network platform separate from said user equipment device, multicast programming content, said multicast programming content being delivered via a first delivery network in one of a broadcast and a data multicast transmission mode ([0029], “Turning now to FIG. 1 as shown in FIG. 1 the IPTV network 102 delivers content and advertising to the server 104. The server 104 delivers 
wherein the multicast programming content includes an asset delivery opportunity at a first time ([0012], “The method includes multicasting from an IPTV server a group of targeted advertising data to a group of end user client devices; receiving at the IPTV server from an end user client device in the group of end user client devices selection data indicating selected targeted advertising data from the group of targeted advertising data; and unicasting from the IPTV server to the end user client device follow-on advertising data related to the selected targeted advertising data.” [0027], “In a particular illustrative embodiment, groups of advertisements (advertisings) or advertising data are inserted into an IPTV video stream at the time of the spot.” [0029], “The server 104 delivers content and advertising via unicast or multicast depending on the target group of end user client devices to which the advertising is directed.” Fig. 1);
second operating said user equipment device to receive, via a unicast transmission, a unicast asset for presentation to one or more users via said user equipment device at said asset delivery opportunity ([0012], “The method includes multicasting from an IPTV server a group of targeted advertising data to a group of end user client devices; receiving at the IPTV server from an end user client device in the group of end user client devices selection data indicating selected targeted advertising data from the group of targeted advertising data; and unicasting from the IPTV server to the end user client device follow-on 
monitoring said multicast programming content, at said user equipment device, to identify said asset delivery opportunity ([0012], “The method includes multicasting from an IPTV server a group of targeted advertising data to a group of end user client devices; receiving at the IPTV server from an end user client device in the group of end user client devices selection data indicating selected targeted advertising data from the group of targeted advertising data; and unicasting from the IPTV server to the end user client device follow-on advertising data related to the selected targeted advertising data.” [0027], “In a particular illustrative embodiment, groups of advertisements (advertisings) or advertising data are inserted into an IPTV video stream at the time of the spot.” [0039]); and

Noll does not expressly teach receiving, via a second delivery network different than said first delivery network in the unicast transmission from a second remote network platform, separate from said user equipment device and from said first remote network platform, the unicast asset. Noll also does not expressly teach that said unicast asset is received and stored by said user equipment device at a second time prior to said first time. Noll also does not expressly teach that the monitoring of said multicast programming content to identify said asset delivery opportunity is subsequent to completing storage of said unicast asset.
Aoki provides a teaching for receiving, via a second delivery network different than a first delivery network in a unicast transmission from a second remote network platform, separate from user equipment device and from the first remote network 
In view of Aoki’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Noll to include receiving, via a second delivery network different than said first delivery network in the unicast transmission from a second remote network platform, separate from said user equipment device and from said first remote network platform, the unicast asset. By utilizing separate network platforms, the modification would serve to distribute processing load across the separate network platforms, thereby improving system efficiency and efficacy.
The combination teaches the limitations specified above; however, the combination does not expressly teach that said unicast asset is received and stored by said user equipment device at a second time prior to said first time. The combination also does not expressly teach that the monitoring of said multicast programming content to identify said asset delivery opportunity is subsequent to completing storage of said unicast asset.

receiving and storing a unicast asset by a user equipment device at a second time prior to an asset delivery opportunity at a first time ([0020], “targeted content will be multicast or unicast to selected viewing units for storage and/or display.” [0032], “A targeted content server 104 is used to store targeted content. This content is typically advertisements and can be directly downloaded from targeted content server 104 to the viewing unit 107 over delivery network 110.” [0082], “In the preferred, client-based embodiment, displaying stored ads is based on the detection of triggers in the television or other display signals received by viewing unit 107.” That is, ads are received and stored prior to detection of triggers to cause display of the stored ads.);
monitoring programming content to identify said asset delivery opportunity subsequent to completing storage of said unicast asset ([0020], “targeted content will be multicast or unicast to selected viewing units for storage and/or display.” [0082], “In the preferred, client-based embodiment, displaying stored ads is based on the detection of triggers in the television or other display signals received by viewing unit 107.” That is, ads are received and stored prior to detection of triggers to cause display of the stored ads.).
In view of Hawkins’ teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination such that said unicast asset is received and stored by said user equipment device at a second time prior to said first time, and such that the monitoring of said multicast programming content to identify said asset delivery opportunity is subsequent to completing storage of 

With respect to claim 58, Noll teaches accessing multicast programming content from a first remote network platform separate from said user equipment device for transmitting said multicast programming content to said user device ([0029], “Turning now to FIG. 1 as shown in FIG. 1 the IPTV network 102 delivers content and advertising to the server 104. The server 104 delivers content and advertising via unicast or multicast depending on the target group of end user client devices to which the advertising is directed.” Fig. 1). The rejection of claim 53 is similarly applied to the remaining limitations of claim 58.

Regarding claims 56 and 61, the combination further teaches wherein a remote network platform operates a targeted asset system for matching individual network users to individual assets and for addressing said asset to said user equipment device based on said matching (Noll: [0029], “Turning now to FIG. 1 as shown in FIG. 1 the IPTV network 102 delivers content and advertising to the server 104. The server 104 delivers content and advertising via unicast or multicast depending on the target group of end user client devices to which the advertising is directed. … Individual households receive unicast 106 advertising to set top box 111. More then one set top box can be located in an individual household 113 and each individual set top box can receive a separate unicast advertising stream 106. Having a separate advertising displayed at 
However, as presently combined, the combination does not expressly teach that the remote network platform operating the targeted asset system is the second remote network platform.
Aoki provides a teaching for operating a second remote network platform, separate from a user equipment device and from a first remote network platform for transmitting unicast content, for transmitting multicast content to said user equipment device ([0096], “In FIG. 1, the content delivery system 1 is provided with a multicast server 20, a unicast server 30, a menu server 40, a router 50, and a client 60.”).
In view of Aoki’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the remote network platform operating the targeted asset system is the second remote network platform. By utilizing separate network platforms, the modification would serve to distribute processing load across the separate network platforms, thereby improving system efficiency and efficacy.

Regarding claims 57 and 62, the combination further teaches wherein said step of third operating comprises operating said user equipment device to deliver said unicast asset based on a control signal received at said user equipment device separate from said unicast asset (Noll: [0039], “As shown in block 408 the illustrative embodiment unicasts follow up advertisings to the end user device to display when an advertising is selected from a PIP display on the display. The follow-on advertisings are .

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R TELAN/           Primary Examiner, Art Unit 2426